DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a data transmission unit for data exchange with the respectively other hearing instrument” and “a distribution unit configured, upon a start or in operation of the hearing system, to dynamically select for at least one of the software modules of the firmware on which of said two hearing instruments” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As such, the “data transmission unit” is interpreted as a magnetic inductive transceiver in accordance with paragraph [0042] of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a distribution unit configured, upon a start or in operation of the hearing system, to dynamically select for at least one of the software modules of the firmware on which of said two hearing instruments” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 7-11 are thereby rejected for their dependencies on indefinite claim 6. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2014/0307901), hereon referred to as Ku, in view of Aubreville et al. (US 2013/0114818), hereon referred to as Aubreville.

Regarding claim 6, Ku teaches a binaural hearing system (FIG. 1A hearing aid 110), comprising: 
two hearing instruments (para. [0043] hearing aid 110 includes a first hearing aid 111 and a second hearing aid 121) each to be worn in or on an ear of a user (para. [0005] the first hearing aid 111 and the second hearing aid 121 are to be worn by a user); 
each of said two hearing instruments (para. [0043] the first hearing aid 111 and the second hearing aid 121) having a programmable signal processor (para. [0045] the hearing aid 130 corresponding to the first hearing aid 111 and the second hearing aid 121 includes an audio signal processor 133) for modifying an audio signal (para. [0045] the audio signal processor 133 processes the received audio signal using a predetermined signal processing scheme), an output transducer (para. [0045] the hearing aid 130 includes an audio output unit 131) connected with said signal processor (para. [0045] the audio output unit 131 – corresponding to the audio output units 113, 123 of the first hearing aid 111 and the second hearing aid 121 – receives the processed audio signal from the the audio signal processor 133) for outputting a modified audio signal (para. [0045] the audio output unit 131 outputs the processed audio signal to a user), and a data transmission unit (para. [0045] the hearing aid 130 includes a communication unit 140) for data exchange with the respectively other hearing instrument (para. [0045], [0046]-[0052] the communication unit 140 – corresponding to the communication units 115, 125 of the first hearing aid 111 and the second hearing aid 121 – enables communication between the first hearing aid 111 and the second hearing aid 121); however, Ku is silent to wherein the binaural hearing system comprises: firmware having a plurality of software modules installed in the hearing system; wherein the software modules are executable in said signal processors of said two hearing instruments; wherein the software modules of the firmware are distributed or distributable asymmetrically on the two hearing instruments, so that in operation of the hearing system at least one of the software modules of the firmware is selectively executed in one of said two hearing instruments; and a distribution unit configured, upon a start or in operation of the hearing system, to dynamically select for at least one of the software modules of the firmware on which of said two hearing instruments the at least one software module is to be executed and to cause the selective execution of the at least one software module on the selected hearing instrument.
Aubreville teaches a binaural hearing system (para. [0025] the hearing system) comprising:
firmware (para. [0025]-[0032] the hearing system includes the decision-making units 16, 17, 19, and 20) having a plurality of software modules (para. [0025]-[0032] the decision-making units 16, 17, 19, and 20) installed in the hearing system (para. [0025]-[0032] the decision-making units 16, 17, 19, and 20 are installed in the hearing system); 
wherein the software modules (para. [0025]-[0032] the decision-making units 16, 17, 19, and 20) are executable in said signal processors (para. [0025]-[0032] the processors executing the functions of the decision-making units 16, 17, 19, and 20) of said two hearing instruments (para. [0025]-[0032] the decision-making units 16, 17, 19, and 20 are executed via processors of the hearing system); 
wherein the software modules of the firmware (para. [0025]-[0032] the decision-making units 16, 17, 19, and 20) are distributed or distributable asymmetrically on the two hearing instruments (para. [0033] the hearing aids’ decisions about activating and deactivating communication link 13 are mutually independent – meaning that a sending mode from the left-hand hearing aid 10 to the right-hand hearing aid 11 can have been activated while a sending mode from the right-hand hearing aid 11 to the left-hand hearing aid 10 has been deactivated or vice versa)1, so that in operation of the hearing system (para. [0025] the hearing system) at least one of the software modules of the firmware (para. [0025]-[0032] at least one of the decision-making units 16, 17, 19, and 20) is selectively executed2 in one of said two hearing instruments (para. [0033] the hearing aids’ decisions about activating and deactivating communication link 13 are mutually independent – meaning that a sending mode from the left-hand hearing aid 10 to the right-hand hearing aid 11 can have been activated while a sending mode from the right-hand hearing aid 11 to the left-hand hearing aid 10 has been deactivated or vice versa); and 
a distribution unit (para. [0025]-[0032] the decision-making units 16, 17, 19, and 20) configured, upon a start or in operation of the hearing system (para. [0025] the hearing system), to dynamically select for at least one of the software modules of the firmware (para. [0025]-[0032] at least one of the decision-making units 16, 17, 19, and 20) on which of said two hearing instruments (para. [0033] the hearing aids’ decisions about activating and deactivating communication link 13 are mutually independent – meaning that a sending mode from the left-hand hearing aid 10 to the right-hand hearing aid 11 can have been activated while a sending mode from the right-hand hearing aid 11 to the left-hand hearing aid 10 has been deactivated or vice versa) the at least one software module (para. [0025]-[0032] at least one of the decision-making units 16, 17, 19, and 20) is to be executed and to cause the selective execution of the at least one software module (para. [0025]-[0032] the at least one of the decision-making units 16, 17, 19, and 20) on the selected hearing instrument (para. [0033] the hearing aids’ decisions about activating and deactivating communication link 13 are mutually independent – meaning that a sending mode from the left-hand hearing aid 10 to the right-hand hearing aid 11 can have been activated while a sending mode from the right-hand hearing aid 11 to the left-hand hearing aid 10 has been deactivated or vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ku to include firmware having a plurality of software modules installed in the hearing system; wherein the software modules are executable in said signal processors of said two hearing instruments; wherein the software 
One of ordinary skill would have been motivated to include this modification to preserve battery life (para. [0005]).

Regarding claim 7, Ku in view of Aubreville teaches the binaural hearing system according to claim 6. 
Ku further teaches wherein the at least one software module (para. [0045] a software module executed by the audio signal processor 133) is configured to transmit operational results (para. [0051]-[0052] the control signal) by way of said data transmission unit (para. [0045], [0051]-[0052] the control signal is transmitted via the communication unit 140)  to the respectively other hearing instrument (para. [0051]-[0052] when the residual battery quantity is less than or equal to the predetermined threshold level, a control signal to suspend the binaural function is transmitted to the second hearing aid 121).

Regarding claim 11, Ku in view of Aubreville teaches the binaural hearing system according to claim 6; however, Ku in view of Aubreville are silent to wherein said signal 
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ku in view of Aubreville to include wherein said signal processors of said two hearing instruments are structurally equivalent or mirror symmetrical to one another.
One of ordinary skill would have been motivated to include this modification to enhance compatibility of the hearing aids. 
The Examiner notes that duplication of parts is legally obvious. See MPEP 2144.04.

Regarding claim 12, Ku in view of Aubreville teaches the binaural hearing system according to claim 11; however, Ku in view of Aubreville is silent to wherein all hardware components of said two hearing instruments are structurally equivalent or mirror symmetrical to one another.
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ku in view of Aubreville to include wherein all hardware components of said two hearing instruments are structurally equivalent or mirror symmetrical to one another.
One of ordinary skill would have been motivated to include this modification to enhance compatibility of the hearing aids. 
The Examiner notes that duplication of parts is legally obvious. See MPEP 2144.04.

. 

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ku in view of Aubreville and Park et al. (US 2015/0201284), hereon referred to as Park.

Regarding claim 8, Ku in view of Aubreville teaches the binaural hearing system according to claim 6; however, Ku in view of Aubreville is silent to wherein said distribution unit is configured to dynamically select one of said two hearing instruments for the selective execution of the at least one software module of the firmware as a function of a respective battery charge.
Park teaches a distribution unit (para. [0086]-[0092] the electronic device) configured to dynamically select one of said two hearing instruments (para. [0086]-[0092] the first or second hearing aid) for the selective execution of the at least one software module of the firmware as a function of a respective battery charge (para. [0086]-[0092] the electronic device may designate the first or the second hearing aid as the master based on remaining battery capacity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ku in view of Aubreville to include wherein said distribution unit is configured to dynamically select one of said two hearing instruments for the selective execution of the at least one software module of the firmware as a function of a respective battery charge, as taught by Park.


Claim 3 is rejected for similar reasons as claim 8 since the binaural hearing system taught by Ku in view of Aubreville and Park performs the method steps. 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ku in view of Aubreville and Holm et al. (US 2016/0080877), hereon referred to as Holm.

Regarding claim 9, Ku in view of Aubreville teaches the binaural hearing system according to claim 6; however, Ku in view of Aubreville is silent to wherein said distribution unit is configured to distribute multiple software modules of the firmware for respective selective execution on said two hearing instruments of the hearing system in such a way that remaining operating times of said two hearing instruments before an exhaustion of the respective battery charge are equal to one another.
Holm teaches wherein said distribution unit is configured to distribute multiple software modules of the firmware (para. [0037], [0041] the software modules associated with performing the role of an active slave) for respective selective execution on said two hearing instruments (para. [0018] the first hearing aid 102 and the second hearing aid 103) of the hearing system (para. [0018] the binaural hearing aid system 100) in such a way that remaining operating times of said two hearing instruments before an exhaustion of the respective battery charge are equal to one another (para. [0037], [0041] the first hearing aid 102 and the second hearing aid 103 are set up to take turns assuming the role of active slave whereby the reduction in power consumption resulting from only having one of the hearing aids transmit the advertise signals is shared between the hearing aids, whereby the battery replacement procedure is significantly facilitated for the hearing aid user because it allows the batteries for the two hearing aids to be replaced at the same time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ku in view of Aubreville to include wherein said distribution unit is configured to distribute multiple software modules of the firmware for respective selective execution on said two hearing instruments of the hearing system in such a way that remaining operating times of said two hearing instruments before an exhaustion of the respective battery charge are equal to one another, as taught by Holm.
One of ordinary skill would have been motivated to include this modification to provide a binaural hearing aid system with reduced power consumption (para. [0009]). 

Claim 4 is rejected for similar reasons as claim 9 since the binaural hearing system taught by Ku in view of Aubreville and Holm performs the method steps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/            Examiner, Art Unit 2653                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The asymmetric distribution of the software modules has been interpreted as distribution enabling selective execution in at least one of the software modules in one of the hearing instruments wherein selective execution is understood “to mean that the relevant software module is executed exclusively in one of the two hearing instruments, while in the other hearing instrument neither an identical software module nor another software module fulfilling the same function is executed.” See Paragraph [0021] of the Specification. 
        2 The term “[s]electively executed” has been interpreted “to mean that the relevant software module is executed exclusively in one of the two hearing instruments, while in the other hearing instrument neither an identical software module nor another software module fulfilling the same function is executed.” Id.